NAPTON, J.
Shields was prosecuted before a justice of the peace for an assault and battery, upon one Mary A. King, and being convicted and fined, appealed to the Criminal Court. Upon the trial before the Criminal Court, the principal witness for the prosecution was Mary A. King. And upon the cross-examination of another witness for the prosecution, the witness was asked by the defense : “ Do you know the general character of Mary A. King, the prosecuting witness ? ” This question was objected to; and the objection *166sustained. Tlie witness was tlien asked, if he knew her general character for chastity, and this question was also excluded.
It seems to he the better and more settled opinion, in discrediting a witness, a party is not restricted to inquiries into the character of that witness for yeracity. A bad moral character generally, or a depravity not necessarily allied to a want of truth, may yet to some extent shake the credibility of a witness, and therefore, is a fair subject of investigation. The questions propounded in this case were proper, although they must necessarily, to have had any sensible impression upon the case, been followed by others eliciting the opinion of the witness upon the effect which the general or specific moral depravity spoken of, had upon the credibility of the witness attacked. The entire exclusion of the questions seems to have proceeded upon the ground that general bad character was inadmissible, unless it was a general'bad character, for truth and veracity.(a) The judgment must be reversed and the cause remanded.

(a) Must relate to the general character of tho witness—State v. White, 35 Mo. R. 500—and not to particular acts. See also, Day v. State, post, p. 422.